Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1-15 are pending in this application.


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/2021 has been entered.



Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 


Claims 1-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Appelbaum et al., US 2011/0167433 (hereinafter Appelbaum) in view of Eliashberg et al., US 2006/0167860 (hereinafter Eliashberg).

For claims 1 and 7, Appelbaum teaches a computer-implemented method for managing device data feeds between one or more devices and receiver endpoints operating on a network, comprising: 
extracting device data...using one or more data descriptions from device data feeds received from one or more devices operating on said network by type of data wherein the device data is data generated by one or more devices as a result of operations performed by the one or more devices (see [0024], “disparate information sources, such as data streams, sensors, communications systems”, [0039], “extracting and formatting information into the format required by an event specification, or the addition of meta-data, such as the time of collection, the source the information was collected from, the ID or software version of the producer service, or other information about the collected information or the mechanism used to collect it,” [0172], “manufacture event objects based upon the data they extract from underlying systems and information feeds. A single real-world event, such as a stock price change, news article, or credit card transaction, can result in a plurality of event objects being generated within the system”, [0286], “data types...financial transactions”, [0291] – [0292], “access outside information sources of many different types, such as RSS feeds, data monitors, databases, web pages, and computer systems” where sensor data, transaction data, and data from operations over databases and computer systems represent operations performed by devices);
grouping the extracted device data into one or more containers based on a data model (see [0027], [0039], ““Pre-processing rules specifications can also comprise specification of the event queue, or event queues”, [0180], “Event definitions, including the specification of event type and event properties”, [0198], “the event object's properties and values are identified and categorized using one more rules and/or event queue definitions. The event object is then added to each appropriate event queue” where adding event object to appropriate event queue based on processing rules represents grouping based on data model into a container), wherein the data model is associated with at least one of the one or more devices providing the device data and at least one or more containers holding the device data (see [0024], “disparate information sources, such as data streams, sensors, communications systems”, [0030], “pre-processing the information obtained from said sources into event objects as used by the system, and placing said event objects into appropriate event queues”, [0079], “Each event object is processed by one or more rules”, [0034], “defines information sources, the event queues that event objects generated from these information sources are placed into”, [0084], “rule might specify to match all news stories from the AP newswire service that have the word "NASA" in their title or text, and to create an event object related to that news item in the "NASA" event queue for all news items that match,” [0083], “PPS (e.g. 7114a, 7114b, 7114c) that defines the information source and Connector/Protocol Adapters to use, the authentication credentials to use for access to the information source, any necessary pre-processing steps to perform, scripts to execute, and other information that may be required to access the information source, obtain the information and convert it into event objects as required and place the said event objects into event queues for processing by at least one analytic section”, [0198], “When an event object is created, the event object's properties and values are identified and categorized using one more rules and/or event queue definitions. The event object is then added to each appropriate event queue,” [0031], [0035], “PPS...includes...pre-processing rules” where rules in associated PPS comprises rules to define information source and access to information source represents data model associated with devices providing the device data), and wherein the data model comprises one or more data fields (see [0084], “rule might specify to match all news stories from the AP newswire service that have the word "NASA" in their title or text, and to create an event object related to that news item in the "NASA" event queue for all news items that match” where title and text fields represents a data fields of the data model/rules associated with specific event queue);
associating a subscription with the one or more containers (see [0027], “to evaluate the said converted information and to generate event objects from it as specified by the said rules, pre-processing specifications and/or scripts and place said event objects into appropriate event queues” where event queues represent containers, [0039], “Pre-processing rules specifications can also comprise specification of the event queue, or event queues, that are available to receive events generated as a result of pre-processing the source information, and what criteria are used to assign events to particular event queues”, [0052], “subscribe to, the set of objects as a set”, [0078], “subscribe to the said published event queue and process the said event objects according to the RSs they are bound or subscribed to”, [0198], where subscription to event queue represents subscription with one or more containers), and
wherein the subscription comprises one or more rules, a script and a combination thereof for processing the extracted device data (see [0078], “subscribe to the said published event queue and process the said event objects according to the RSs they are bound or subscribed to”, [0427] – [0430], “Allows end users to define personalized rules and subscription criteria for Event Detection and Response”);
configuring at least one subscription identifier to at least one of the one or more containers, wherein the at least one subscription identifier is associated with a receiver endpoint on said network (see [0198], “subscriber” to event queue, [0248], “IDs of the subscribing workspaces” represents subscription identifier associated with receiver endpoint); and
processing the grouping extracted device data in the at least one or the one or more containers and transmitting the processed extracted device data to the receiver endpoint on said network associated with the at least one subscription identifier according to the subscription associated with the container (see [0027], “place said event objects into appropriate event queues”, [0039], [0198], “subscriber”, [0211], “allow a user to view event objects”, [0225], “ability to view event queues that there are sufficient access rights to” by transmitting data to user’s computer device for viewing). 

Eliashberg teaches extracting device data into one or more data fields using one or more data descriptions from device data feeds received from one or more devices operating on said network by type of data wherein the device data is data generated by one or more devices as a result of operations performed by the one or more devices (see [0109] - [0110] “a resource data extraction module 526 in the rules engine instructs the resource analyzer 530 to extract data elements corresponding to appropriate fields in the template 535 from the resource 510. The resource analyzer 530 determines a resource description 542 of the contents within the resource 510 to assign it to a category”).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Appelbaum with the teachings of Eliashberg extract data fields in order to coordinate with formatted fields for user 

Eliashberg teaches “wherein the data model is associated with at least one device of the one or more devices providing the device data” (see Fig. 5, Fig. 13, [0080], “determine optimal personalized preferences of the user based on...original source”, [0104] – [0105], “extracting information from a resource 510 and applying content formatting rules to generate a finished content item” and “crawler 515a receives instructions from a rules engine 520 as to which resources to inspect 522...types of resources to check”, [0108], “Once the resources 510 are identified, the rules engine 520 invokes a module having rules to match 524 a particular resource”, where rules for specific resources represent model associated with device providing device data).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Appelbaum with the teachings of Eliashberg to efficiently process different data types from various data streams with associated models/rules for the needs of various subscribers relative to the resource (see Eliashberg, [0009] – [0010], [0015], [0106], [0108]).

rules and subscription criteria for Event Detection and Response”).

For claim 3, Appelbaum teaches a computer-implemented system for managing device data feeds between one or more devices and receiver endpoints operating on a network, comprising:
a gateway between the one or more devices and a receiver endpoint on said network (see Fig. 1, [0027]);  
wherein the gateway is configured with: 
a processor,
a memory (see Fig. 1, [0027] – [0029]),
a data model comprising one or more data fields implemented by said processor to allow the gateway to extract device data from device data using one or more data descriptions from device data feeds received from the one or more devices by type of data, wherein the device data is data generated by one or more devices as a result of operations performed by the one or more devices (see [0024], “disparate sensors, communications systems”, [0039], [0172], “manufacture event objects based upon the data they extract from underlying systems and information feeds. A single real-world event, such as a stock price change, news article, or credit card transaction, can result in a plurality of event objects being generated within the system”, [0286], “data types...financial transactions”, [0291] – [0292], “access outside information sources of many different types, such as RSS feeds, data monitors, databases, web pages, and computer systems” where sensor data, transaction data, and data from operations over databases and computer systems represent operations performed by devices; [0084], “rule might specify to match all news stories from the AP newswire service that have the word "NASA" in their title or text, and to create an event object related to that news item in the "NASA" event queue for all news items that match” where title and text fields represents a data fields of the data model/rules associated with specific event queue);
one or more containers formed in said memory based on the data model for grouping the extracted device data into (see [0039], ““Pre-processing rules specifications can also comprise specification of the event queue, or event queues”, [0180], “Event definitions, including the specification of event type and event properties”, [0198], “the event object's properties and values are identified and categorized using one more rules and/or event queue definitions. The event object is then added to each appropriate event queue” where adding event object to appropriate event queue represents grouping and is based on processing rules), wherein the one or more containers are associated with a data model and a subscription (see [0027], “to evaluate the said converted information and to generate event objects from it as specified by the said rules, pre-processing specifications and/or scripts and place said event objects into appropriate event queues” where event queues represent containers, [0039], “Pre-processing rules specification of the event queue, or event queues, that are available to receive events generated as a result of pre-processing the source information, and what criteria are used to assign events to particular event queues” and where “processing rules” represent data model, [0052], “subscribe to, the set of objects as a set”, [0078], “subscribe to the said published event queue and process the said event objects according to the RSs they are bound or subscribed to”, [0198]);
wherein the data model is associated with...at least one of the one or more containers holding the grouped extracted device data (see [0024], “disparate information sources, such as data streams, sensors, communications systems”, [0030, “pre-processing the information obtained from said sources into event objects as used by the system, and placing said event objects into appropriate event queues”, [0079], “Each event object is processed by one or more rules”, [0034], “defines information sources, the event queues that event objects generated from these information sources are placed into”, [0084], “rule might specify to match all news stories from the AP newswire service that have the word "NASA" in their title or text, and to create an event object related to that news item in the "NASA" event queue for all news items that match” where title and text fields represents a data fields); and 
wherein the subscription comprises one or more of a rule, a script and a combination thereof for processing the extract device data (see [0078], “subscribe to the said published event queue and process the said event objects rules and subscription criteria for Event Detection and Response”);
a subscription identifier associated with the at least one of the one or more containers and, the receiver endpoint on said network (see [0198], “subscriber” to event queue, [0248], “IDs of the subscribing workspaces” represents subscription identifier associated with receiver endpoint); and
wherein said processor processes the grouped extracted device data in the at least one or more containers and transmits the processed extracted device data to the receiver endpoint on said network associated with the subscription identifier according to the subscription associated with the container (see [0027], “place said event objects into appropriate event queues”, [0039], [0198], “subscriber”, [0211], “allow a user to view event objects”, [0225], “ability to view event queues that there are sufficient access rights to” by transmitting data to user’s computer device).

Eliashberg teaches extracting device data into one or more data fields using one or more data descriptions from device data feeds received from one or more devices operating on said network by type of data wherein the device data is data generated by one or more devices as a result of operations performed by the one or more devices (see Abstract, [0103], “The content formatting module 408 maps the content piece to appropriate fields in the templates,” [0108] - [0110] “a resource data extraction module 526 in the rules engine instructs the resource analyzer 530 to extract data elements corresponding to appropriate fields in the template 535 from the 

Eliashberg teaches “wherein the data model is associated with at least one device of the one or more devices providing the device data” (see Fig. 5, Fig. 13, [0080], “determine optimal personalized preferences of the user based on...original source”, [0104] – [0105], “extracting information from a resource 510 and applying content formatting rules to generate a finished content item” and “crawler 515a receives instructions from a rules engine 520 as to which resources to inspect 522...types of resources to check”, [0108], “Once the resources 510 are identified, the rules engine 520 invokes a module having rules to match 524 a particular resource”, where rules for specific resources represent model associated with device providing device data).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Appelbaum with the teachings of Eliashberg to efficiently process different data types from various data streams with associated models/rules for 

For claim 4, the combination teaches the computer-implemented method of claim 1 for managing device data feeds comprising: 
wherein at least one rule to determine if an action involving augmentation of data is to be performed, 
upon determining that the condition of the rule is satisfied, using an executable program to associate external data located in a data store associated with the device data feed, and 
processing the augmented data in accordance with the associated subscription information (see Appelbaum, [0026], “event enrichment”, [0088], “refining "raw" information by obtaining additional information and aggregating the additional information with the first information is called event enrichment”, [0186]). 

For claim 5, the combination teaches the computer-implemented system of claim 3 for managing device data feeds wherein the at least one rule comprises any of 
one or more conditions resulting in actions, 
an action type based on an outcome of evaluation of the rules, and 
a source code of an executable program to carry out the action type based on the outcome of evaluation of the rules (see Appelbaum, [0025], “conditions specified in a rule”, [0184]). 

For claims 6, 9 and 10, the combination teaches configuring the at least one rule with a programming source code, wherein the action type is to send the device data to an internal system process to execute the source code (see Appelbaum, [0079], “information has been aggregated into an event object, it is passed to an analytics section 6020 for further processing by placing it into an event queue”).

For claim 8, the combination teaches the computer program product of claim 7, wherein the at least one rule comprises of any of one or more conditions resulting in actions, an action type based on an outcome of evaluation of the rules, and a source code of an executable program to carry out the action type based on the outcome of evaluation of the rules using application programming interface key to manage access to the device data (see Appelbaum, [0025], “conditions specified in a rule”, [0184]).  

For claim 11, the combination teaches wherein the at least one rule is configured with a programming source code, wherein the action type is to send the device data to an internal system process to execute the programming source code (see Appelbaum, [0079], “information has been aggregated into an event object, it is passed to an analytics section 6020 for further processing by placing it into an event queue”).

conditions specified in a rule”, [0184]).

For claims 13 and 14, the combination teaches wherein at least one rule to determine if an action involving augmentation of data is to be performed, upon determining that the condition of the rule is satisfied, using an executable program to associate external data located in a data store associated with the device data feed, and processing the augmented data in accordance with the associated subscription information (see Appelbaum, [0026], “event enrichment”, [0088], “refining "raw" information by obtaining additional information and aggregating the additional information with the first information is called event enrichment”, [0186]).

For claim 15, the combination teaches wherein the at least one rule comprises any of: one or more conditions resulting in actions, an action type based on an outcome of evaluation of the rules, a source code of an executable program to carry out the action type based on the outcome of evaluation of the rules using application programming interface key to manage access to the device data or conditions specified in a rule”, [0184]).


Response to Arguments

Applicant's arguments filed 7/26/2021 have been fully considered but they are not persuasive. 

The applicant argues that the prior art, Appelbaum, does not expressly disclose “grouping the extracted device data into one or more containers based on a data model, wherein the data model is associated with the at least one of the one or more devices providing the device data and at least one of the one or more containers holding the device data and wherein the data model comprises one or more data fields.”  The applicant maintains that “equating event queues with containers is erroneous since event queues are not associated with ‘at least one of the one or more devices providing the device data.’”  The applicant further argues that the prior art, Eliashberg, does not teach “wherein the data model is associated with at least one device of the one or more devices providing the device data.”  The examiner respectfully disagrees.

The express claim limitation recites “the data model is associated with at least one or more devices providing the device data.”  One skilled in the art at the time of the invention would understand this limitation to require a data model to have some association or relationship with the one more devices providing the resource data.  Appelbaum discloses a set of “rules” to process data from resources, the disclosed set of rules represent the cited “data model” in claim 1 (see [0027], “The said converted information is passed to a producer service (1180), that uses rules, pre-processing specifications and/or scripts obtained from a Portable Producer Specification (PPS) (1190) to evaluate the said converted information and to generate event objects from it as specified by the said rules, pre-processing specifications and/or scripts and place said event objects into appropriate event queues (1200, 1210 & 1220) as determined by rules, pre-processing specifications, scripts or other materials incorporated into the PPS,” [0039], ““Pre-processing rules specifications can also comprise specification of the event queue, or event queues”, [0180], “Event definitions, including the specification of event type and event properties”, [0198], “the event object's properties and values are identified and categorized using one more rules and/or event queue definitions. The event object is then added to each appropriate event queue”).  Appelbaum further teaches that the set of rules are “associated with at least one or one or more devices providing the device data” (see [0024], “disparate information sources, such as data streams, sensors, communications systems”, [0030], “pre-processing the information obtained from said sources into event objects as used by the system, and placing said event objects into appropriate event queues”, [0079], “Each event object is processed by one or more rules”, [0034], “defines information sources, the event queues that event objects generated from these information sources are placed into”, [0084], “rule might specify to match all news stories from the AP newswire service that have the word "NASA" in their title or text, and to create an event object related to that news item in the "NASA" event queue for all news items that match,” [0198], “When an event object is created, the event object's properties and values are identified and categorized using one more rules and/or event queue definitions. The event object is then added to each appropriate event queue”).  In other words, Appelbaum teaches the set of rules are associated with a resource, wherein the resource represents resource device providing the device data (see [0035], “Portable Producer Specification (PPS)...that can be used by a producer service to configure its interaction with a data source,” [0039], “Pre-processing rules (3140) are an optional set of components that provide rules for pre-processing information obtained from an information source...[that include rules based on] the source the information was collected from,” [0046], “rule definition...associated information, such as event source information...names or IDs,” [0079], “information source ID,” [0083], “PPS (e.g. 7114a, 7114b, 7114c) that defines the information source and Connector/Protocol Adapters to use, the authentication credentials to use for access to the information source, any necessary pre-processing steps to perform, scripts to execute, and other information that may be required to access the information source, obtain the information and convert it into event objects as required and place the said event objects into event queues for processing by at least one analytic section”).


The applicant argues that the prior art, Eliashberg, does not teach “extracting device data into one or more data fields using one or more data descriptions from device data feeds received from one or more devices operating on said network by type of data wherein the device data is data generated by one or more devices as a result of operations performed by one or more devices.  Examiner respectfully disagrees.  Eliashberg teaches utilizes templates to extract specific data.  However, Eliashberg further teaches extracting data elements from a resource and then mapping or populating the extracted data elements to one or more fields of a pre-defined template (see Abstract, [0103], “The content formatting module 408 maps the content piece to appropriate fields in the templates,” [0108] - [0110] “a resource data extraction module 526 in the rules engine instructs the resource analyzer 530 to extract data elements corresponding to appropriate fields in the template 535 from the resource 510. The resource analyzer 530 determines a resource description 542 of the contents within the resource 510 to assign it to a category” and “merged with data elements from the resources” and “The templates are structured as described above and include fields that will be populated, combined or merged with data elements from the resources 510”).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENSEN HU whose telephone number is (571)270-3803.  The examiner can normally be reached on Monday - Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENSEN HU/Primary Examiner, Art Unit 2169